Title: James Innes to Mann Page, 27 October 1779
From: Innes, James
To: Page, Mann



Dear Sir
Fryday mor:g Octr. 27th 1779

I have meditated very deliberately on the Subject of our last  nights Conversation, and the more I think, the more I wish that an accommodation produced by the force of rational Conviction, might banish the official Dispute, at present subsisting, between the Governor, and the Board of War. The refference of this matter for Settlement to the General assembly might perhaps produce Consequences, exceedingly disagreable to the feelings of one party, or the other. But believe me, Sir, I am not influenced to wish, that the principles of our Dispute may not appear before the legislature, because I am supposed the principal agent in the illegal proceedings of the Board of War. Conscious that every measure I have officially adopted was dictated by the most zealous and disinterested Love for my Country, I am ready to stand the Test of Inquiry before any earthly tribunal—or even the tribunal of Heaven.
It is the wish of my Colleagues, and with them I agree very cordially, that we should rather be induced to yield a willing obedience to the Regulations of the Executive from the persuasive powers of Reason, than from the arbitrary mandates of the legislature. But if to reason with us on this Subject is deemed too great a Condescention, we are necessarily obliged to abide by other modes of Decision. You must think, that it would be exceedingly improper, and indelicate for me to mention any of the Contents of the Gove[rnor’s] Letter, which he has been pleased (and I thank him for h[is] polite Candor) thro you, to give me a Sight of. The reasons which induced us to adopt our present mode of Conduct, were stated in our letter to the Governor. These have never been officially answered. Consequently we remain not convinc’d, and to renounce an opinion which we think right from any motives of fear or Interest would manif[est] a pliability of Soul totally incompatible with that Stubborn virtue which should characterize the Citizens of republic[an] governments.
I assure you my Dear Sir, that the feelings of my heart are sensibly affected by this official altercation, which I fear from a number of Circumstan[ces] may become a personal one. I think the Spirit of personal[ity] breathes strongly in his Excellency’s letter to the Assembly. I have ever loved and revered Mr. Jefferson as a virtuou[s] and wise Citizen, and beheld him with pleasure exalt[ed] to the high seat of Chief Magistracy, in this Commonw[ealth.] I too have been honor’d with an official Capacity, the Dignity of [which] I would not willingly tarnish by any subservient relinquishment [of] opinion. Yet I ever mean to keep open the Door of Conviction. Having long […] to grow poor in the service of my Country, I should be unhappy to leave in […] the last public office  I ever mean to hold in it. I thank you my Dea[r] friend for your benevolent mediation in this affair, and I have the honor [to] be yr affte

Js. Innes

